J-S84009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

KYREE SLOCUM,

                        Appellant                   No. 180 EDA 2016


            Appeal from the PCRA Order of December 11, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0010405-2009


BEFORE: OLSON, SOLANO and FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED January 12, 2017

     Appellant, Kyree Slocum, appeals pro se from the order entered on

December 11, 2015, which dismissed his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court has provided this Court with an able and well-written

summary of the underlying facts and procedural posture of this appeal. As

the PCRA court explained:

        On the evening of October 28, 2008, Barry Johnson
        [(hereinafter “victim Johnson”)] and Reubin Eason
        [(hereinafter “victim Eason”)] each sustained fatal gunshot
        wounds near the 2300 block of North Marshall Street in
        Philadelphia. In the hours leading up to the shooting, victim
        Johnson was with[:] his cousin, Travis Johnson[;] . . . a
        friend, Roscoe Hall[;] and[,] Hall’s cousin, Chris Johnson.
        The men spent the day driving throughout Philadelphia in
        Hall’s Ford Excursion. . . .

        After dinner, the men dropped victim Johnson off at
        [Appellant’s] home and left. Victim Johnson’s cousin, David

* Former Justice specially assigned to the Superior Court.
J-S84009-16


       Beatty [(hereinafter “Beatty”)], . . . victim Eason[,] and
       [Appellant] were all at [Appellant’s] home when victim
       Johnson arrived.      While at [Appellant’s] home, victim
       Johnson, victim Eason, Beatty, and [Appellant] prepared
       bulk quantities of drugs for individual sale. While the men
       were finished breaking down the drugs, Beatty left
       [Appellant’s] home for a short time in order to deposit the
       drugs in a nearby “stash house.” Victim Eason also briefly
       left [Appellant’s] home. At approximately this point, Travis
       Johnson, Chris Johnson, and Roscoe Hall returned in the
       Excursion to [Appellant’s] home to pick up victim Johnson.

       Upon arriving at [Appellant’s] home, Hall briefly entered and
       asked [Appellant] to tell victim Johnson that his cousins
       were waiting for him outside in the parked car.
       Approximately five to ten minutes later, victim Johnson
       exited [Appellant’s] home and approached the Excursion.
       Meanwhile, victim Eason and Beatty returned from their
       respective outings and met on the sidewalk in front of
       [Appellant’s] house, just several feet from the parked
       Excursion which had Travis Johnson, Chris Johnson, and
       Hall inside. [Appellant] then exited his home, approached
       the Excursion, and peered inside.      Victim Johnson and
       [Appellant] then had a brief conversation which culminated
       in [Appellant] exclaiming, “this shit is fucked up!”
       [Appellant] then briefly went back inside his home,
       return[ed] with a .40 caliber Smith and Wesson firearm[,
       and] fired numerous times at both victims as well as at the
       men in the Excursion.

       The three men in the car saw victim Eason and victim
       Johnson fall to the ground; the two had sustained gunshot
       wounds. Victim Johnson suffered a single, fatal gunshot
       wound to the head. Victim Eason suffered three gunshot
       wounds, including a fatal shot to the head.         Finally,
       Christopher Johnson suffered a single, non-fatal gunshot
       wound to the back as he was fleeing from [Appellant].

       Having heard the gunshots, a nearby resident called police
       when he found an unidentified gun in his backyard. At trial,
       Beatty confirmed that this was the .40 caliber Smith and
       Wesson weapon he knew [belonged to Appellant].
       Investigators found [11] fired cartridge cases on the 2300
       block of North Marshall Street, all of which matched the gun

                                   -2-
J-S84009-16


          that was recovered. [Appellant] fled and was eventually
          located in Egypt and, on June 18, 2009, [Appellant] was
          brought back to Philadelphia.

                                           ...

          On May 25, 2011, following a capital jury trial[, Appellant]
          was convicted of two counts of first-degree murder [], one
          count of attempted murder [], and one count of possessing
          instruments of crime[].[1]     On May 26, 2011, at the
          conclusion of the penalty phase, the jury returned a
          sentence of life on each first-degree murder charge. [The
          trial court] then imposed those mandatory sentences on
          [Appellant].

          . . . [Appellant] filed a timely notice of appeal to the
          Superior Court. On June 19, 2012, the Superior Court
          affirmed [Appellant’s] judgment of sentence, and on
          October 31, 2013, our Supreme Court denied [Appellant’s]
          petition for allowance of appeal.

          [Appellant] filed a pro se PCRA petition on February 4,
          2013. Counsel was appointed[] and [appointed counsel
          petitioned for permission to withdraw pursuant to
          Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
          Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
          1988) (en banc)].     Having reviewed the pleadings and
          conducted an independent review, [on August 28, 2015, the
          PCRA] court sent [Appellant] notice of its intent to dismiss
          [Appellant’s] PCRA petition without a hearing pursuant to
          [Pennsylvania Rule of Criminal Procedure] 907. . . . On
          September 8, 2015, [Appellant] filed a request for an
          extension of time to respond to [the] court’s [Rule] 907
          notice, which [the PCRA] court granted.          [Appellant]
          responded on November 17, 2015.           Having reviewed
          [Appellant’s] response, [the PCRA] court nevertheless
          dismissed [Appellant’s] PCRA petition on December 11,
          2015, and permitted counsel to withdraw.

____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 901, and 907, respectively.




                                           -3-
J-S84009-16



PCRA Court Opinion, 5/4/16, at 1-4 (internal citations and footnotes

omitted) (some internal capitalization omitted).

      Appellant filed a timely, pro se notice of appeal and now raises the

following claims to this Court:

        1) [The PCRA] court erred in accepting PCRA counsel’s no-
        merit letter, and PCRA counsel was ineffective for failing to
        go beyond the claims presented and conduct an extra-
        record investigation.

        2) PCRA counsel was ineffective in failing to advance
        [Appellant’s] claim that trial counsel failed to meaningfully
        consult with him prior to trial. [The PCRA] court erred in
        accepting PCRA counsel’s assertion of no merit with respect
        to this claim.

        3) PCRA counsel was ineffective in failing to better articulate
        the claim [Appellant] presented for review regarding David
        Beatty. [The PCRA] court erred in accepting PCRA counsel’s
        no merit letter.

        4) PCRA counsel was ineffective in failing to investigate the
        law governing [Appellant’s] claims and better articulate
        [Appellant’s] claims regarding Detective Ronald Dove. [The
        PCRA] court erred in accepting PCRA counsel’s no merit
        letter.

Appellant’s Brief at 6.

      We reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able PCRA court

judge, the Honorable M. Theresa Sarmina. We conclude that there has been

no error in this case and that Judge Sarmina’s opinion, entered on May 4,

2016, meticulously and accurately disposes of Appellant’s issues on appeal.

Therefore, we affirm on the basis of Judge Sarmina’s opinion and adopt it as



                                     -4-
J-S84009-16



our own. In any future filings with this or any other court addressing this

ruling, the filing party shall attach a copy of the PCRA court opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2017




                                     -5-